ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendments received February 9th, 2021 under the AFCP 2.0 program have not been entered at this time because it would require rewriting the original rejection and possibly new search to address new and previously unclaimed subject matter and requires more time than is allotted under the AFCP 2.0 guidelines.
	It is noted that Blatter recognizes many alternative means of controlling the particle size without surfactant (Blatter 1:50-2:60) in addition to using ingredients which applicant does not envisage as surfactant in the instant invention (e.g. copolymers and/or inorganic ingredients; 4:35-45).  Surfactants in the instant invention are described indefinitely, in that they “may” have certain features such as a polar head and hydrophobic tail and are not described not what features are required (see e.g. ¶ [0062] in the instant PGPUB), leaving open the interpretation of a surfactant to whatever applicant wants surfactant to mean, and whether the items in Blatter 4:35-45 are considered to be surfactants in view of the undefined subject matter.  The present amendments raise issues of indefiniteness.



Response to Arguments
	The amendments received After Final on 2/9/2021 have not been entered at this time because they contain new subject matter that was not previously examined and the present responses have been held in abeyance until the new subject matter has been formally examined on the merits.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767